Citation Nr: 0520586	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  02-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active service from March 1972 to March 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) No. Little Rock, 
Arkansas, which determined that the criteria for reopening a 
claim for service connection for schizophrenia had not been 
met.  In September 2001 and December 2003, the Board remanded 
the claim for additional development.  


FINDING OF FACT

1.  In an unappealed decision, dated in September 1980, the 
RO denied a claim of entitlement to service connection for a 
nervous condition.

2.  The evidence received since the RO's September 1980 
decision which denied service connection for a nervous 
condition, which was not previously of record, and which is 
not cumulative of other evidence of record, is not so 
significant that it must be considered to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's September 1980 decision which denied service connection 
for a nervous condition; the claim for service connection for 
an acquired psychiatric disorder (other than PTSD) is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material

The Board initially notes that in September 1999, the RO 
granted service connection for PTSD, and that this disability 
is currently evaluated as 100 percent disabling.  The 
effective date for service connection, and the 100 percent 
rating, is August 31, 1995.  In September 2001, the Board 
denied a claim of entitlement to an effective date prior to 
August 31, 1995 for service connection for PTSD.  The Board's 
decision is final.  See 38 U.S.C.A. § 7104(b)(West 2002).  
Given the foregoing, the Board has framed the issue as 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD).  See 38 C.F.R. § 4.14 
(2004).

A review of the claims file shows that in October 1975, the 
RO denied a claim of entitlement to service connection for 
neurosis.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  The veteran 
subsequently filed to reopen her claim, and in September 
1980, the RO denied the claim, which it characterized as a 
claim for a nervous condition.  There was no appeal, and the 
RO's decision became final.  Id.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

The veteran filed to reopen her claim, and in July 1995, the 
RO determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for schizophrenia.  The veteran has appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of this claim, new and 
material evidence is defined as follows: [E]vidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in September 1980.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's September 1980 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is  new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by  service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  In 
addition, certain chronic diseases, including psychoses, may 
be presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide 
that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the RO's September 1980 
decision included the veteran's service medical records, 
which showed that in late 1972, she was treated for 
psychiatric symptoms, as well as complaints of  seizures.  
Her symptoms were characterized as a conversion reaction, and 
hysterical neurosis.  There were also notations of anxiety 
related to surgery, and to personal problems.  Her separation 
examination report, dated in March 1973, noted a hysterical 
personality disorder.  

The post-service medical evidence included VA and non-VA 
reports, dated between 1974 and 1980.  This evidence showed 
that in March 1976, the veteran was treated for complaints of 
marital and financial problems.  The impressions were 
depression and schizophrenia.  An August 1980 VA psychiatric 
evaluation showed that a board of three psychiatrists 
diagnosed the veteran with an immature personality disorder, 
and stated that her inservice diagnosis of hysterical 
neurosis was in complete remission.  

Evidence received since the RO's September 1980 decision 
includes VA and non-VA treatment reports, dated between 1982 
and 2001, and a decision from the Social Security 
Administration (SSA).   A 1982 VA hospital report shows that 
she was treated for an acute schizophrenic episode after she 
heard voices telling her to kill her husband.  VA progress 
notes, dated between 1983 and 1984, are somewhat difficult to 
read, but appeared to show treatment for psychiatric symptoms 
with assessments that included major depression, and rule out 
schizophrenia.  A May 1994 VA examination report contains a 
diagnosis of depression secondary to prolonged grief reaction 
related to daughter's death in a patient with a past history 
of acute schizophrenic episode and a past history of 
borderline personality disorder.  Diagnoses in reports dated 
between 1994 and 2001 include major depressive disorder, 
depression, anxiety, and PTSD.  A VA hospital report shows 
that the veteran received inpatient treatment for PTSD for 
about one month in 1999.  A November 1982 SSA decision shows 
that the SSA determined that the veteran had not worked since 
October 1981, and that she was disabled as of February 1982 
with a primary diagnosis of schizophrenia, and a secondary 
diagnosis of a seizure disorder.  

Other evidence includes the veteran's oral and written 
testimony.  A statement from a private psychologist, dated in 
July 1996, contains the earliest of the veteran's allegations 
that she was sexually assaulted during service.  In addition, 
the evidence includes two lay statements, from the veteran's 
pastor, and daughter, received in March 2004, in which the 
authors essentially assert that the veteran has psychiatric 
symptoms as a result of her service.  The veteran has also 
submitted a videotape in which she asserts that she was 
sexually assaulted during service.  

This evidence, which was not of record at the time of the 
RO's September 1980 decision, is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  However, 
the Board finds that this evidence is not material.  In 
particular, at the time of the RO's September 1980 decision, 
the claims files contained diagnoses of acquired psychiatric 
disorders other than PTSD (i.e., depression and 
schizophrenia).  None of the new medical evidence includes 
competent evidence of a nexus between an acquired psychiatric 
disorder (other than PTSD) and the veteran's service.  In 
addition, none of the new, relevant medical evidence is dated 
prior to 1982, such that all of this evidence is dated at 
least nine years after separation from service.  The Board 
further notes that the medical evidence dated in 1998, and 
thereafter, overwhelmingly indicates that the veteran has 
PTSD.  This evidence is considered more probative of the 
veteran's current condition than the evidence dated prior to 
1998.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Finally, the submitted evidence includes two competent 
opinions in which VA examiners indicated that the veteran has 
PTSD, and that her earlier diagnoses of schizophrenia were 
incorrect.  See July 1999 addendum from William E. Siegel, 
Ph.D.; September 1999 report from Thomas W. Freeman, M.D.  
The Board therefore finds that the submitted evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  The 
claim is therefore not reopened.  

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
August 2002, and February 2004, which informed her of the 
type of information and evidence necessary to support her 
claim.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and two supplemental 
statements of the case (SSOCs), she was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of her 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the veteran to provide additional evidence in 
support of her claim.  She was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and/or 21-4142) for all evidence that she desired VA to 
attempt to obtain.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and SSA records.  To 
the extent that it may be argued that the veteran has not 
been afforded an examination, and an etiological opinion has 
not been obtained, this development was carried out pursuant 
to an earlier claim which resulted in a grant of service 
connection for PTSD, and in any event, as the Board has 
determined that new and material evidence has not been 
presented, a remand for an examination and/or an etiological 
opinion is not required to decide the claim.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for an acquired psychiatric 
disorder (other than PTSD).  The appeal is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


